DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 4-23 are pending. Claims 1, 4-5, 8-11, 13-14, and 16 are currently amended. Claims 2-3 are canceled. Claims 21-23 are new.
In view of the amendment, filed 07/08/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 04/11/2022:
Drawings, specification, and claim objections
Claim rejections under 35 U.S.C. 112(b), other than those maintained below
Claim rejections under 35 U.S.C. 102 as anticipated by Hopkins

Claim Interpretation
In view of the specification (paragraphs [0009], [0012]), “substantially continuously depositing” recited in the claims is interpreted to mean at least there are no breaks in the deposited bead/line/shell of material.
In view of the specification (paragraph [0109]), the scope of “over-extruding” or “over-extruded” includes extruding deposits which are larger or of a greater volume than typical deposits, e.g., material is extruded about 1-100% greater than typical extrusion parameters.
It is noted that many of the claims feature optional steps, especially by use of the term “or” in a list of numerous alternatives. Applicant is reminded that language that suggests or makes a step optional but does not require that step does not limit the scope of a claim under the broadest reasonable interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009), MPEP 2143.03.
It is further noted that the claims feature contingent limitations (e.g., claim 7). The recitation of “when the object is pressurized with a gas” without positively reciting a step of pressurizing introduces a contingency. Subsequent claim limitations are dependent on whether or not the object is pressurized with a gas, which is not required (“when” reads similar to “if”). The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed (MPEP 2111.04 II). While the limitations have been fully addressed in this Office Action, if Applicant intends to claim these features, the limiting effect of the claim language should be considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 presents a logical issue with claim 1 and is therefore indefinite. Claim 1 requires that prior to forming subsequent shells a transition is deposited/formed. Claim 13 includes the step of forming the transition into the step of forming subsequent shells. In the case of claim 13, is the transition then formed twice (prior to and with the formation of subsequent shells)? It is unclear how the conditions coexist and how the process is practiced if the step of claim 13 is performed. Does Applicant intend to require that the substantially continuously depositing a transition therebetween comprises deviating from the contour to form the transition?
Claim 16 recites the limitation "the contour adjacent to the prior contour" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. A contour adjacent to a prior contour has not been previously defined by the claims.
Claim 16 recites the limitation "the prior contour" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A prior contour has not been previously defined by the claims.
The above rejections have not been addressed in the amendments or arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al., US 20110070394 A1 in view of in view of Preston et al., US 20180297272 A1.

Regarding claim 1, Hopkins discloses a method for additively manufacturing an object having a wall (Figs. 14-15, [0069]-[0074]), comprising steps of: forming a base layer of the wall, comprising: substantially continuously depositing a composition along a contour to form a shell of one or more shells (1038a, Figs. 14-15), forming subsequent shells of the one or more shells from the substantially continuously deposited composition along neighboring paths to the contour (1038b, Figs. 14-15), and prior to the step of forming the subsequent shells, between each shell of the subsequent shells of the one or more shells, substantially continuously depositing a transition therebetween (step-over path from points 1092 to 1094, Figs. 14-15); and layer-by-layer forming additional layers to form the wall of the object (model built in layer-by-layer manner [0002], deposition process performed for each successive layer [0039]-[0040]).

    PNG
    media_image1.png
    449
    923
    media_image1.png
    Greyscale

Hopkins teaches the step-over arrangement can be continued ([0073]), i.e. the number of shells is variable, but Hopkins does not disclose layer-by-layer forming additional layers by periodically alternating a number of shells for each layer.
In the same field of endeavor, Preston shows layer-by-layer forming of additional layers comprising periodically alternating a number of shells for each layer (Figs. 16-17). In such an additive manufacturing process, it can reasonably be expected that subsequent layers continue to follow the same patterns (“periodically alternating”), as Preston teaches that parameters of the print are “periodically varied” ([0110]). In previously-referenced Fig. 17, it is clearly shown that the number of strands for each layer is periodically alternated. One of ordinary skill in the art would reasonably expect the periodically alternating number of shells to result in a more tightly-packed part due to the resulting offset shown and Preston’s teaching that the offset generally decreases porosity ([0111]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the method of Hopkins so that the step of layer-by-layer forming additional layers is done by periodically alternating a number of shells for each layer in order to reduce porosity and fill voids in lower layers, as taught by Preston. Both references are directed to reducing porosity within the build.

Regarding claim 4, Hopkins in view of Preston teaches the method of claim 1. In the embodiment described in the previous section, Hopkins does not disclose forming an infill for the one or more shells.
Hopkins further teaches the method can be continued to form additional perimeter paths and effectively increase the wall thickness ([0073]). In this case, additional perimeter paths serve as infill for the outermost shell(s). Hopkins teaches this may be beneficial for use with thin-walled regions where the formation of raster patterns (for filling) may be more time consuming ([0073]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the method of Hopkins in view of Preston to form additional perimeter paths and therefore form an infill for the one or more shells in order to increase the wall thickness as needed in thin-walled regions and for the time savings as opposed to raster patterned infill.

Regarding claim 5, Hopkins in view of Preston teaches the method of claim 1, and Hopkins further teaches the step of substantially continuously depositing a transition therebetween comprises: forming an unbroken connection between each shell of the one or more shells (Fig. 15, [0070]).

Regarding claim 6, Hopkins in view of Preston teaches the method of claim 1, wherein the wall is characterized by its resistance to fluid flow (the arrangement disclosed reduces the porosity of the model at the seam, thereby reducing or eliminating the transmission of gases and/or liquids through the seam [0071]; see also [0045]-[0048]).

Regarding claim 7, Hopkins in view of Preston teaches the method of claim 1. Hopkins further discloses the wall is configured to be resistant to leaks (the arrangement reduces or eliminates the transmission of gases and/or liquids through the seam [0071]).
Hopkins does not disclose the wall is configured to be resistant to leaks specifically when the object is pressurized with a gas. However, one of ordinary skill in the art would expect an arrangement that is resistant to the transmission of gases is also resistant to transmission at some pressure, at least at the gas pressure of said gases. Further, the disclosure of Hopkins is directed toward forming sealed models with reduced porosity in order to solve the problem of gaps/porosity within prints that may be undesirable for functional purposes such as containing fluids ([0045]-[0048]). It is reasonable to expect the printed object of Hopkins to retain the feature of leak resistance while pressurized when it is functionally expected to contain a pressure (liquid/fluid) in the context of the disclosure.
It would have been obvious to one of ordinary skill in the art before the claimed invention that Hopkins teaches the wall is configured to be resistant to leaks when the object is pressurized with a gas in order to account for a pressure of a contained fluid which is prevented from leaking.
It is noted that while the limitations have been addressed during examination, the claim does not require the object to be pressurized with a gas. It is further noted that the limitations express an intended result of the claimed method, and it has been found that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), MPEP 2111.04.

Regarding claim 8, Hopkins in view of Preston teaches the method of claim 21, wherein the step of angling the transition comprises deviating from a trajectory of a toolpath at an angle of less than about 90° (Fig. 15).

Regarding claim 9, Hopkins in view of Preston teaches the method of claim 22. With the disclosure of Hopkins, a volume of the deposited composition at the transition is increased by approximately 100% with each new transition (the volume of a new strand of material). Under the broadest reasonable interpretation of the claims, Hopkins further teaches the claimed limitations.
 Hopkins is silent regarding increasing a volume wherein the step of increasing comprises: increasing by at least 5%; increasing by at least 10%; increasing by at least 5x; or increasing by at least 10x relative to a nominal volume. 
In the same field of endeavor, Preston teaches selective over-extrusion resulting in strands that fill a greater volume as compared to extrusion at the nominal rate, in an effort to fill in voids and improve material properties ([0083], [0099], [0101]-[0103]). While Preston also states some disadvantages (material accumulation, lack of scalability) associated with over-extrusion, Preston teaches that it can mitigate the presence of toolpath-induced porosity, and at 105% extrusion intertrack porosity is reduced or eliminated (Fig. 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of Hopkins of increasing a volume of the deposit at the transition to increase by at least 5% relative to a nominal volume in order to reduce or eliminate intertrack porosity, as taught by Preston, meeting the goal of Hopkins of reducing porosity at seams.

Regarding claim 10, Hopkins in view of Preston teaches the method of claim 1. Hopkins does not disclose the step of layer-by-layer forming additional layers comprises: for each layer, forming a different number of shells from an immediate prior layer; periodically alternating a same number of shells for every two, three, four, or five layers; or periodically alternating between the base layer and an over-extruded layer.
In the same field of endeavor, Preston shows layer-by-layer forming of additional layers comprising for each layer forming a different number of shells from an immediate prior layer (Figs. 16-17). Fig. 16 of Preston also shows alternating between a base layer and an over-extruded layer, and Preston teaches the over-extrusion of every other layer fills voids left in the layer below ([0110]). One of ordinary skill in the art would reasonably expect the different number of shells, or periodically alternating, to result in a more tightly-packed part with reduced porosity due to the resulting offset and ability to fill voids, as taught by Preston.
It would have been obvious to one of ordinary skill in the art before the claimed invention to further specify in the method of Hopkins in view of Preston that the step of layer-by-layer forming additional layers comprises for each layer, forming a different number of shells from the immediate prior layer or periodically alternating between the base layer and an over-extruded layer in order to reduce porosity and fill voids in lower layers, as taught by Preston.

Regarding claim 11, Hopkins in view of Preston teaches the limitations of claim 1, and Preston teaches that the step of periodically alternating the number of shells for each layer includes isolating an infill defect located adjacent to a shell in prior formed layers or subsequently formed layers (Fig. 16, fill voids left in previous layer [0110]).

Regarding claim 12, Hopkins in view of Preston teaches the method of claim 1. Hopkins does not disclose wherein the step of layer-by-layer forming additional layers comprises, prior to the step of substantially continuously depositing the composition, centrally aligning a shell above a transition therebetween shells of an immediate prior layer; or centrally aligning a shell above a transition therebetween shells of an immediate prior layer, and increasing a volume of layer extrusion, thereby forming an over-extruded layer.
	In the same field of endeavor, Preston teaches offsetting the deposition strands between consecutive layers (centrally aligning above a transition below) in order to decrease the void space between the layers (Figs. 7, 16-17, [0088]). Preston also teaches over-extruding certain strands on alternating offset layers in order to vary the strand width and enhance the density (Figs. 7, 16, [0088], [0110]).
It would have been obvious to further modify the method of Hopkins to specify prior to the step of substantially continuously depositing the composition, centrally aligning a shell above a transition therebetween shells of an immediate prior layer; or centrally aligning a shell above a transition therebetween shells of an immediate prior layer, and increasing a volume of layer extrusion, thereby forming an over-extruded layer in order to decrease the void space between layers and enhance the density, as taught by Preston. 

Regarding claim 13, Hopkins in view of Preston teaches the method of claim 1, wherein the step of forming each subsequent shell comprises: deviating from the contour to form the transition (Fig. 15, [0073]). 

Regarding claim 14, Hopkins in view of Preston teaches the method of claim 13, wherein the step of deviating comprises diverging from a prior toolpath (step-over diverges from first path 1038a).

Regarding claim 15, Hopkins in view of Preston teaches the method of claim 14, wherein the step of deviating comprises diverging from the prior toolpath at an angle of less than 90° (Fig. 15).

Regarding claim 16, Hopkins in view of Preston teaches the method of claim 13, wherein the step of forming subsequent shells of the one or more shells comprises, after the step of deviating, aligning the neighboring path to the contour adjacent to the prior contour, and tracing the prior contour (Fig. 15).

Regarding claim 17, Hopkins in view of Preston teaches the method of claim 1, further comprising overlapping a portion of the contour of each shell of the one or more shells such that the transition therebetween and the subsequent shells of the one or more shells are offset relative to those of a prior shell (the seams of adjacent layers may be offset from each other, thereby further obscuring the locations of the seams [0053]).

Regarding claim 18, Hopkins in view of Preston teaches the method of claim 4, wherein the step of forming the infill comprises: depositing infill ([0073]) or extruding infill ([0073]). Hopkins discloses depositing via an extrusion head, and depositing is generic to extruding.

Regarding claim 19, Hopkins in view of Preston teaches the method of claim 18, and Hopkins further teaches the infill comprises a same material as a shell material ([0069], additional perimeter paths [0073]).

Regarding new claim 21, Hopkins in view of Preston teaches the method of claim 1, wherein the step of substantially continuously depositing a transition therebetween comprises angling the transition (Fig. 15).

Regarding new claim 22, Hopkins in view of Preston teaches the method of claim 1, wherein the step of substantially continuously depositing a transition therebetween comprises increasing a volume of the substantially continuously deposited composition at the transition (extruding at a transition will necessarily increase a volume of the deposit at the transition, [0070]).

Regarding new claim 23, Hopkins in view of Preston teaches the method of claim 1, wherein the step of forming each subsequent shell comprises approximately following an adjacent contour of each prior shell (Fig. 15, [0073]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Preston as applied to claim 18 above, and further in view of Kunc et al., US 20190338106 A1.

Regarding claim 20, Hopkins in view of Preston teaches the limitations of claim 18. Hopkins does not disclose the infill comprises a different material than a shell material.
In the same field of endeavor, Kunc teaches using an infill material of a different density, for example a lightweight or a low-density material, compared to a high-density material used to form a perimeter of a printed article, in order to allow for selective control of localized and overall density of printed structures ([0008], [0027]-[0032]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the method of Hopkins in view of Preston to use an infill comprising a different material than a shell material in order to selectively control the density of the printed part, as taught by Kunc.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 9-10) regarding claim rejections under 35 U.S.C. 102 that Hopkins fails to disclose the amended claim 1 limitation of “by periodically alternating a number of shells for each layer,” and Hopkins does not provide a teaching to periodically alternate a number of shells for each layer as Hopkins is silent as to how many shells comprise a layer or if there is a distinction between shells and layers as presently claimed. Regarding the amended limitation previously addressed using the reference of Preston, Applicant argues that nothing in Preston provides any disclosure to “periodically alternating a number of shells for each layer.” Applicant argues that Fig. 16 of Preston and its associated description provide nothing about alternating a number of shells across layers or anything pertaining to layer transitions (emphasis in original) and therefore the Office’s rationale is unsupported. 
The arguments have been considered but are not persuasive. The amended limitation to claim 1 is addressed using the teachings of Preston, previously introduced for claim 10. Preston teaches alternating a number of shells within a layer across layers (Figs. 16-17) and describes periodically varying print parameters during a build ([0110]). The previously referenced figures show, in Fig. 16, different number of deposits or shells in each layer (5 in the first, 4 in the second), and in Fig. 17, periodically alternating numbers for each layer (4, 3, 4, 3):

    PNG
    media_image2.png
    260
    614
    media_image2.png
    Greyscale

The teachings of Preston are relevant to those of the present application and in the method of Hopkins. Preston teaches the method depicted in Fig. 17 is useful to fill voids and decrease porosity in the build.
Regarding the claim rejections under 35 U.S.C. 103, Applicant argues that the cited prior art does not anticipate or teach the limitations of amended claim 1 and therefore the dependent claims are nonobvious.
The arguments are not found persuasive because amended claim 1 has not been found allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754